      Case 6:19-cv-01064-JWB-KGG Document 39 Filed 07/17/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


BRUCE LEICHTY,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )        Case No. 6:19-CV-01064-JWB-KGG
                                                 )
BETHEL COLLEGE;                                  )
MENNONITE CHURCH USA;                            )
CITY OF NORTH NEWTON;                            )
KANSAS, HARVEY COUNTY;                           )
LANCASTER MENNONITE                              )
HISTORICAL SOCIETY;                              )
JOHN THIESSEN;                                   )
JOEL NOFZIGER;                                   )
                                                 )
                       Defendants.               )


                 JOEL NOFZIGER’S MOTION TO DISMISS
     AND MOTION TO STRIKE PURSUANT TO THE KANSAS PUBLIC SPEECH
          PROTECTION ACT AND/OR CALIFORNIA ANTI-SLAPP ACT

       Defendant Joel Nofziger respectfully moves (1) for an order dismissing Plaintiff’s

seventh cause of action pursuant to Rules 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of

Civil Procedure; and (2) for an order striking Plaintiff’s seventh cause of action pursuant to the

Kansas Public Speech Protection Act, K.S.A. § 60-5320, and/or the California Anti-SLAPP Act,

Cal. Civ. Proc. Code § 425.16, and awarding Mr. Nofziger reasonable attorneys’ fees and costs

pursuant to those Acts. The reasons supporting this Motion are set forth in the accompanying

Memorandum in Support, the Declaration of Joseph Myer Sanderson, and the accompanying

exhibits.
      Case 6:19-cv-01064-JWB-KGG Document 39 Filed 07/17/19 Page 2 of 2




Dated: July 17, 2019                          Respectfully submitted,

                                              BERKOWITZ OLIVER LLP


                                              By: /s/ Thomas P. Schult
                                                 Thomas P. Schult, D. Kan. No. 70463
                                                 Jennifer B. Wieland, KS Bar No. 22444
                                                 2600 Grand Boulevard, Suite 1200
                                                 Kansas City, Missouri 64108
                                                 Telephone: (816) 561-7007
                                                 Facsimile: (816) 561-1888
                                                 tschult@berkowitzoliver.com
                                                 jwieland@berkowitzoliver.com

                                              KIRKLAND & ELLIS LLP

                                                  Jay P. Lefkowitz, P.C. (pro hac vice)
                                                  Joseph Myer Sanderson (pro hac vice)
                                                  601 Lexington Avenue
                                                  New York, New York 10022
                                                  Telephone: (212) 446-4800
                                                  Facsimile: (212) 446-4900
                                                  lefkowitz@kirkland.com
                                                  joseph.sanderson@kirkland.com

                                              Attorneys for Defendant Joel Nofziger



                                 CERTIFICATE OF SERVICE

       I certify that on July 17, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the CM/ECF system, which will send notice of filing to all counsel of record.


                                                  /s/ Thomas P. Schult
                                              Attorney for Defendant Joel Nofziger




                                                  2
